Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as obvious over Kawai et al. (US 4,314,039) in view of Mentink (US 6,673,856), or further in view of Durig et al.  (US 2003/0077327 A1).
	Kawai et al. teach the instant crystal nucleating agent, 1,3:2,4-di(3’,4’-
alkylbenzylidene) sorbitol meeting claims 1 and 4, at bottom of col. 1.  Kawai et al.
further teach mixing the 1,3:2,4-di(3’,4’-alkylbenzylidene) sorbitol with a binder such as isopropanol or a mixture of methanol and water and drying thereof in Synthesis Examples 1-3 which would yield the instant crystal nucleating agent consists of the 1,3:2,4-di(3’,4’-alkylbenzylidene) sorbitol which would meet the recited “consists of”.
The instant invention further recites crystal nucleating agent having an aerated
density of 0.23-0.50 g/cm3 and a packed bulk density of 0.35 to 0.80 g/cm3 over Kawai
et al.  Such densities are based larger particles/granules obtained by utilizing a binder,
drying and granulation thereof taught in the specification in which utilization of alcohols or water as a binder is taught in [0051] at page 28. 
Such methods except a granulation are taught by the Synthesis Examples 1-3 of Kawai et al.
Thus, the only difference between the instant invention and that of Kawai et al. would be the instantly recited densities from the larger particles/granules over crystals and solids taught by Synthesis Examples 1-3 of Kawai et al.  But, changes in size are not inventive.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).
Utilization of densification or compaction of fine organic powders/crystals of alditol acetals such as dibenzylidene sorbitol in order to prevent problems associated with the fine organic powders/crystals is well-known in the art.
Mentink teaches that alditol acetals such as dibenzylidene sorbitol and its derivatives present various disadvantages such as a poor flow behavior due to very powdery and very tacky character yielding problems during industrial operations such as transporting, crushing, bagging, metering, mixing, storing, cleansing, etc. at col. 1, lines 32-39.
Durig et al. also teaches dusting problem associated fine powders having low bulk densities in [0008].
Thus, Mentink teaches various forms of a densified or cmpacted powder, granules, pellets, pastilles and extrudates and agglomerates in the form of flakes obtained by densification or compaction have the largest dimension of 1-10 mm and a thickness of less than 1 mm at col. 6, lines 53-64 as well as a roller compaction and dry compression (i.e. without a solvent) at col. 7, lines 18-53.  Such densified or compacted forms obtained by the densification or compaction would be expected to increase the densities of fine powders/crystals of dibenzylidene sorbitol inherently.  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain densified or compacted various forms taught by Mentink from the crystals and solids taught by Synthesis Examples 1-3 of Kawai et al. since various disadvantages of the fine powders/crystals of dibenzylidene sorbitol are well-known as taught by Mentink and since Kawai et al. teach inherently increased densities by utilizing the instant binder such as isopropanol or a mixture of methanol and water and drying thereof used by the instant invention and further the dusting problem associated fine powders having low bulk densities is known in the chemical art as taught by Durig et al. absent showing otherwise.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Kawai et al. teach utilization of the same binder used in the instant invention and thus the crystals and solids taught by Synthesis Examples 1-3 of Kawai et al. would be expected to have the recited powdering rate of claim 8.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Kawai et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.

			  RESPONSE TO ARGUMENTS
Applicant asserts that Kawai et al. are silent as to the instantly recited an aerated
density of 0.23-0.50 g/cm3 and a packed bulk density of 0.35 to 0.80 g/cm3 as well as a method of adjusting the bulk density.
	First, as to the method of adjusting the bulk density, Kawai et al. teach utilization of a binder such as isopropanol or a mixture of methanol and water and drying thereof in Synthesis Examples 1-3 which is basically same method used by the invention except a granulation.
	Utilization of densification or compaction of fine organic powders/crystals of alditol acetals such as dibenzylidene sorbitol in order to prevent problems associated with the fine organic powders/crystals is well-known as taught by Mentink.
	Thus, the instantly recited aerated density of 0.23-0.50 g/cm3 and a packed bulk density of 0.35 to 0.80 g/cm3 would have been obvious to one skilled in the art contrary to assertions and applicant failed to show any unexpected results.
Data related to Comparative examples used in the instant invention would have little probative value since 1,3:2,4-di(3’,4’-alkylbenzylidene) was not obtained by the method taught by Kawai et al.
The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).  Further, changes in size are not inventive as stated in above page 3.
Further, synthesis Examples 1-3 taught by Kawai et al. would yield the instant crystal nucleating agent consists of the 1,3:2,4-di(3’,4’-alkylbenzylidene) sorbitol and Mentink is cited to show the art well-known method of densification or compaction to prevent various problems during industrial operations.

Claims 2, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 4,314,039) in view of Mentink (US 6,673,856), or further in view of Durig et al.  (US 2003/0077327 A1) as applied to claims 1, 4 and 7 above, and further in view of Kobayashi et al. (US 6,245,843).
The instant claims 2, 8 and 20 further recite other limitations over Kawai et al., Mentink and Durig et al.  
Kobayashi et al. teach powdery diacetal composition and its use as a nucleating agent for polyolefins in abstract.  The instant elected species (i.e.1,3:2,4-di(3’,4’- methylbenzylidene) sorbitol) falling within scope of Kawai et al. is further taught at col. 6, lines 16-21.  Kobayashi et al. teach large particles sizes and granules having a cylindrical shape with a diameter of 0.2-5 mm or 0.5-2 mm at col. 20, lines 56-61 meeting claim 8.  Kobayashi et al. teach advantages of the large particle sizes and granules at col. 20, lines 38-42 and 62-66 in which improved flow property, transferability and suppression of dust are taught.
Kobayashi et al. further teaches the granules having a bulk density of 0.35-0.50 g/cm3 and 40o or 45o of an angle of repose in examples 33-40 at table 4 meeting claim 2.  Methods for obtaining large particles sizes and granules of Kobayashi et al. in Kawai et al. would further make claim 20 obvious.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain granules having a cylindrical shape with a diameter of 0.2-5 mm or 0.5-2 mm taught by Kobayashi et al. from solid 1,3:2,4-di(3,4- alkylbenzylidene) sorbitol obtained from utilization of a binder such as isopropanol or a mixture of methanol and water taught by the Synthesis Examples 1-3 of Kawai et al. since the advantages (e.g., improved flow property, transferability and suppression of dust) of the large particles sizes and granules are well-known as taught by Kobayashi et al. of Mentink and Durig et al.  absent showing otherwise.
Again, changes in size are not inventive. In re Rose, 220 F.2d 459, 463, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984).
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

			RESPONSE TO ARGUMENTS
Applicant asserts that Kobayashi et al. teach a bulk density of 0.40 g.cm3 is related to use of a binder as opposed to a lower bulk density without the binder.
Applicant further asserts that Kobayashi et al. teach a bulk density of 0.85 g/cm3 in examples 30 and 32 indicating that granulated diacetal composition may have a substantially higher bulk density than 0.5 g/cm3.
Nonetheless, Kobayashi et al. teaches the granules having a bulk density of 0.35-0.50 g/cm3 and 40o or 45o of an angle of repose in examples 33-40 at table 4 and thus it would have been obvious to one skilled in the art to obtain granules having a cylindrical shape with a diameter of 0.2-5 mm or 0.5-2 mm, the bulk density of 0.35-0.50 g/cm3 and 40o or 45o of an angle of repose taught by Kobayashi et al. from the crystals and solids taught by Synthesis Examples 1-3 of Kawai et al. since the advantages (e.g., improved flow property, transferability and suppression of dust) of the large particles sizes and granules are well-known as taught by Kobayashi et al. ,Mentink and Durig et al. absent showing otherwise.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 13, 2022                                                   /TAE H YOON/                                                                                      Primary Examiner, Art Unit 1762